Appeal from an award to claimant for death benefits. The Board has found that on January 9, 1933, while deceased employee was moving a heavy trunk with the aid of a helper, “ he was caused to suffer a severe strain of the heart; ” that as a result of said injury and the resultant effects he suffered an aggravated heart affliction which, together with the conditions therefrom, caused his death on December 22, 1933. The Board excused the giving of notice of injury and death under section 18 of the Workmen’s Compensation Law. The appellants claim that the facts are insufficient to justify the Board in excusing the failure to give notice on the grounds stated by the Board. However, in addition to the reasons specified by the Board, it appears that for several months after the injury no one knew that the strain sustained by deceased was the cause of his aggravated heart condition. Appellants also assert that the facts do not establish that deceased sustained an accidental injury, and also object that no causal relation has been established between the alleged disability and death. Award unanimously affirmed, with costs to the State Industrial Board. Present ■— Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.